     Case 6:18-bk-12715-SC    Doc 128 Filed 02/19/19 Entered 02/19/19 16:48:50        Desc
                               Main Document    Page 1 of 41

     PETER C. ANDERSON
1    UNITED STATES TRUSTEE
     ABRAM S. FEUERSTEIN, SBN 133775
2    ASSISTANT UNITED STATES TRUSTEE
     EVERETT L. GREEN, SBN 237936
3    TRIAL ATTORNEY
     UNITED STATES DEPARTMENT OF JUSTICE
4    OFFICE OF THE UNITED STATES TRUSTEE
     3801 University Avenue, Suite 720
5    Riverside, CA 92501-2804
     Telephone:    (951) 276-6990
6    Facsimile:    (951) 276-6973
     Email:        Everett.L.Green@usdoj.gov
7

8                            UNITED STATES BANKRUPTCY COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10                                  RIVERSIDE DIVISION
11
     In re:                                        Case No. 6:18-bk-12715-SC
12
                                                   Hon. Scott C. Clarkson
13   BIG BEAR BOWLING BARN, INC.,
                                                   Chapter 11
14

15               Debtor.
                                                   OBJECTION OF UNITED STATES
                                                   TRUSTEE TO DEBTOR’S
16                                                 CHAPTER 11 DISCLOSURE
                                                   STATEMENT DATED JANUARY 15,
17                                                 2019; DECLARATION OF DIMPLE P.
                                                   MEHRA, FILED IN SUPPORT
18                                                 THEREOF
19
                                                   Hearing Date:
20                                                 Date:    March 5, 2019
                                                   Time:    1:30 p.m.
21                                                 Place:   United States Bankruptcy Court
                                                            Video Courtroom 126
22                                                          3420 Twelfth Street
                                                            Riverside, California 92501
23

24

25

26

27

28




                                             -1-
     Case 6:18-bk-12715-SC         Doc 128 Filed 02/19/19 Entered 02/19/19 16:48:50                 Desc
                                    Main Document    Page 2 of 41


1           TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY
2    COURT JUDGE, DEBTOR, AND ALL PARTIES-IN-INTEREST:
3           Peter C. Anderson, the United States Trustee for the Central District of California,
4    Region 16 (“U.S. Trustee”), pursuant to 11 U.S.C. § 11125,1 hereby objects to the Chapter 11
5    Disclosure Statement, Dated January 15, 2019 (“Disclosure Statement”), docket number 110, filed
6    by Big Bear Bowling Barn, Inc. (“Debtor”).
7    I.     ARGUMENT
8           A.      As A Condition To Approval, A Disclosure Statement Must Provide Creditors
9                   With Adequate Information To Decide Whether To Accept Or Reject The Plan.
10          The Disclosure Statement must contain enough information to allow a creditor to make an
11   “informed judgment on the plan.” 11 U.S.C. § 1125(a)(1). Adequate information means that the
12   disclosure statement must inform a creditor what it is going to get, when it is going to get it, and
13   what contingencies there are to getting a distribution. In re Ferretti, 128 B.R. 16, 18-19
14   (Bankr. D.N.H. 1991).
15          Relevant factors for evaluating the adequacy of a disclosure statement may include:
16                  (1) the events which led to the filing of a bankruptcy petition; (2) a description of the
17                  available assets and their value; (3) the present condition of the debtor while in
18                  Chapter 11; (4) the scheduled claims; (5) the accounting method utilized to produce
19                  financial information and the name of the accountants responsible for such
20                  information; (6) estimated administrative expenses, including attorneys’ and
21                  accountants’ fees; (7) financial information, data, valuations or projections relevant
22                  to the creditors' decision to accept or reject the Chapter 11 plan; (8) information
23                  relevant to the risks posed to creditors under the plan; and (9) the actual or projected
24                  realizable value from recovery of preferential or otherwise voidable transfers.
25   In re Metrocraft Pub. Services, Inc., 39 B.R. 567, 568 (Bankr. N.D. Ga. 1984).
26

27

28   1
            Unless stated otherwise, all chapter, section, and rule references are to the Bankruptcy Code,
     11 U.S.C. §§ 101-1532, the Federal Rules of Bankruptcy Procedure, Rules 1001-9037, and the
     Local Bankruptcy Rules of the Central District of California.



                                                        -2-
     Case 6:18-bk-12715-SC          Doc 128 Filed 02/19/19 Entered 02/19/19 16:48:50                  Desc
                                     Main Document    Page 3 of 41


1            Determining whether a disclosure statement provides adequate information lies largely
2    within the Court’s discretion. In re Village Assoc., 181 B.R. 795, 804 (E.D. Pa. 1995).
3    Nonetheless, factual support must be given for any opinion set forth in the disclosure statement.
4    See In re Civitella, 15 B.R. 206, 208 (Bankr. E.D. Pa. 1981) (denying disclosure statement where
5    the plan proponent failed to provide evidence of the value of estate property). And, a disclosure
6    statement is misleading where it contains opinions or projections having little or no basis in fact.
7    See In re Copy Crafters Quickprint, Inc., 92 B.R. 973, 981 (Bankr. N.D.N.Y. 1988).
8            B.     The Disclosure Statement Lacks Adequate Information.
9            Although the Debtor filled in the court-approved form, the Disclosure Statement lacks a
10   meaningful description and analysis of several issues that would allow creditors TO make an
11   informed judgment on the plan. The Disclosure Statement fails to provide:
12

13       •   a description of the facts which led to the filing of the petition so that creditors acquire an
14           understanding of the risks involved in the Debtor’s industry;
15

16       •   a description of the Debtor’s current operations, assets, and business structure and
17           significant events during the bankruptcy case;
18

19       •   an analysis of the consequences of the Debtor’s decision to surrender its real property. The
20           Debtor proposes to surrender real property worth between $845,000 to $1 million. The
21           Disclosure Statement fails to explain what, if any, impact the loss of the real property will
22           have on the Debtor’s earnings, operations, and ability to make plan repayments.2 Equally
23           critical, the Debtor fails to provide evidence of the value of the surrendered property. As a
24

25
     2
           The April and May 2018 monthly operating reports reflect earnings from the real property.
26   See Declaration of Dimple P. Mehra (“Mehra Decl.”) ¶ 3, Exhibit (“Ex.”) A.
27
            In addition, the Debtor operated a hotel on the real property. The Debtor’s submissions to
28   the U.S. Trustee suggest that the hotel was part of a franchise. See Mehra Decl. ¶ 5. The
     Disclosure Statement does not discuss whether the Debtor is a party to a franchise agreement and
     whether rejection of that agreement will affect the unsecured class.



                                                         -3-
     Case 6:18-bk-12715-SC          Doc 128 Filed 02/19/19 Entered 02/19/19 16:48:50                   Desc
                                     Main Document    Page 4 of 41


1            result, the Court is unable to determine if the returned collateral fully satisfies the debt or
2            whether creditors hold deficiency claims that should be provided for in the unsecured class.3
3

4        •   a discussion of potential administrative claims. The monthly operating reports state that the
5            Debtor owes $60,000 in post-petition payments to the San Bernardino Tax Collector.4 The
6            Disclosure Statement should confirm whether this debt is due and owing, explain how the
7            debtor arose, and discuss whether the taxing agency is or is not entitled to administrative
8            expense treatment.
9

10          evidentiary support for the Debtor’s summary of its post-petition earnings and projections of
11           future revenue and expenses. A discrepancy exists between the revenue reported in the
12           monthly operating reports versus the Debtor’s projected revenues. First, the Debtor filed the
13           case on April 2, 2018 but the Disclosure Statement’s projected revenues begin four months
14           after the petition date, in August of 2018. The Disclosure Statement provides no
15           explanation for excluding the Debtor’s earnings from April to July 31, 2018. Second, the
16           gross revenue amounts in the Disclosure Statement differ from the gross revenue –
17           described as receipts – reported in the monthly operating reports.5
18

19

20

21

22

23

24

25

26
     3
           See PNC Bank, N.A. v. Park Forest Dev.’l Corp. (In re Park Forest Dev.’l Corp.),
27
     197 B.R. 388, 396-398 (Bankr. N.D. Ga. 1996).
28   4
             Mehra Decl. ¶ 4, Ex. B, pg. 32, § II & III.
     5
             Mehra Decl. ¶ 3, Ex. A.



                                                         -4-
     Case 6:18-bk-12715-SC        Doc 128 Filed 02/19/19 Entered 02/19/19 16:48:50               Desc
                                   Main Document    Page 5 of 41


1    II.    CONCLUSION
2           The concerns regarding the lack of adequate information and disclosure are heightened
3    given that the Debtor is a small business debtor.6 The Debtor has not met its burden of proving that
4    the Disclosure Statement contains adequate information. The U.S. Trustee respectfully requests that
5    the Court deny the Disclosure Statement and plan.
6

7
     DATED: February 19, 2019                               PETER C. ANDERSON
8                                                           UNITED STATES TRUSTEE

9
                                                            By:   /s/ Everett L. Green
10
                                                                  Everett L. Green
11                                                                Trial Attorney

12

13

14

15

16

17

18

19

20

21

22

23
     6
24           In contrast to larger corporate debtors, the Bankruptcy Abuse Prevention and Consumer
     Protection Act of 2005 (“BAPCPA”) increased the fiduciary obligations of small business debtors.
25   Small business debtors are subject to enhanced reporting requirements and expanded duties.
     See 11 U.S.C. §§ 308, 1116. These obligations, with a statutory emphasis on transparency, are
26   intended to “weed out” non-viable small business debtors by providing the Court and creditors with
27   periodic and consistent information concerning a small business debtor’s post-petition financial
     performance. See H. Comm. on the Judiciary, Bankruptcy Abuse Prevention and Consumer
28   Protection Act of 2005, H. Rep. No. 109-31, pt. 1, at 19. The heightened fiduciary obligations are
     also intended to protect the rights of small business creditors who often hold claims of small
     amounts and lack the financial resources to actively participate in a bankruptcy case. Id.



                                                      -5-
        Case 6:18-bk-12715-SC                     Doc 128 Filed 02/19/19 Entered 02/19/19 16:48:50                                      Desc
                                                   Main Document    Page 6 of 41



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    Office of the U.S. Trustee, 3801 University Ave., Suite 300, Riverside, CA 92501

A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Disclosure Statement Objection
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
02/19/2019          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 See NEF service list




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
              02/19/2019        I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Debtor, Big Bear Bowling Barn, Inc., P.O. Box 1152, Big Bear Lake, CA 92315




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  02/19/2019
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Hon. Scott C. Clarkson, 411 W. Fourth St., Ste. 5130, Santa Ana, CA 92701-4593 (overnight mail)



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

02/19/2019         Everett L. Green                                                            /s/ Everett L. Green
 Date                         Printed Name                                                      Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
012310423 Case 6:18-bk-12715-SC             Doc 128561758ÿÿ 02/19/19
                                                             ÿÿ5Entered
                                                                           ÿ02ÿÿ02/19/19
                                                                                        7
./01023ÿ526789/:072ÿ678ÿ;/<=ÿ>?@ABCDB@EF@GBH;
                                                      Filed                                     16:48:50   Desc
                                             Main Document       Page 7 of 41


I1=J:8720Jÿ./01ÿK7:0J=ÿL0<:
MNOÿQRSSRTUVWÿUXÿYNOÿSUXYÿRQÿZ/8:0=<ÿTNRÿ[\Oÿ]^\\OVYS_ÿRVÿYNOÿSUXYÿYRÿ\O]OÙOÿOa[USÿVRYU]ObXO\`U]OÿQR\ÿYNUXÿ][XOc
      d1=eÿf/8Jgÿÿÿÿÿ[h[\]_i[XjR^VUXh[\]_c]Rakÿ\TRRSSO_i[XjR^VUXh[\]_c]Ra
      dC8/9ÿl=m=8<:=02ÿÿÿÿÿ[n\[acXcQO^O\XYOUVi^XhRocWR`
      Ip=8=::ÿLÿq8==2ÿÿÿÿÿO`O\OYYcScW\OOVi^XhRocWR`
      r80/2ÿsÿt/8p=gÿÿÿÿÿnN[\`O_in^]N[SYO\c]RakÿuvwxQUSUVWin^]N[SYO\c]RayhnRhjUVin^]N[SYO\c]Ra
      z20:={ÿH:/:=<ÿs8m<:==ÿ|}H~ÿÿÿÿÿ^XY\OWURVc\XcO]Qi^XhRocWR`
      m10=ÿÿ011/17C7<ÿÿÿÿÿo^SUOiR[jY\OOS[Tc]RakÿR[jO]Qa[USiWa[USc]RaỳUSS[SRnRXo\iVRYUQ_cnOXY][XOc]Ra
      09C=81gÿHÿ020JDÿÿÿÿÿjTUVU]ji]S[\jY\O`c]Rakÿ][W^US[\i]S[\jY\O`c]Ra
./2m/1ÿK7:0J=ÿL0<:
MNOÿQRSSRTUVWÿUXÿYNOÿSUXYÿRQÿZ/8:0=<ÿTNRÿ[\Oÿ27:ÿRVÿYNOÿSUXYÿYRÿ\O]OÙOÿOa[USÿVRYU]ObXO\`U]OÿQR\ÿYNUXÿ][XOÿTNR
YNO\OQR\Oÿ\O^U\Oÿa[V^[SÿVRYU]UVWbXO\`U]OcÿR^ÿa[_ÿTUXNÿYRÿ^XOÿ_R^\ÿaR^XOÿYRÿXOSO]Yÿ[Vhÿ]R_ÿYNUXÿSUXYÿUVYRÿ_R^\
TR\hÿ\R]OXXUVWÿ\RW\[aÿUVÿR\hO\ÿYRÿ]\O[YOÿVRYU]OXÿR\ÿS[nOSXÿQR\ÿYNOXOÿ\O]UUOVYXc
      Rÿa[V^[Sÿ\O]UUOVYX
;8={0:78ÿL0<:
SU]jÿYNOÿSUVjÿ[nR`OÿYRÿ\Rh^]Oÿ[ÿ]RaSOYOÿSUXYÿRQÿJ8={0:78<ÿRVS_c
L0<:ÿ76ÿ;8={0:78<
SU]jÿRVÿYNOÿSUVjÿ[nR`OÿYRÿ\Rh^]Oÿ[ÿSUXYÿRQÿ/11ÿ]\OhUYR\Xÿ[Vhÿ/11ÿ[\YUOXÿUVÿYNOÿ][XOcÿXO\ÿa[_ÿXR\YÿUVÿ]RS^aVXÿR\ÿ\[T
h[Y[ÿQR\a[Yc




!"11#$%!!&1&'%'16'('!()*2304+4,23++-2-42                                                   212
Case 6:18-bk-12715-SC   Doc 128 Filed 02/19/19 Entered 02/19/19 16:48:50   Desc
                         Main Document    Page 8 of 41
Case 6:18-bk-12715-SC   Doc 128 Filed 02/19/19 Entered 02/19/19 16:48:50   Desc
                         Main Document    Page 9 of 41




                           Exhibit A



                               Exhibit A, pg. 7
           Case 6:18-bk-12715-SC        Doc 128 Filed 02/19/19 Entered 02/19/19 16:48:50                 Desc
                                           In Document
                                        Main  re Big Bear Bowling Barn,
                                                               Page  10Inc.
                                                                         of 41
                                                  6:18‐bk‐12715‐SC
                                      Monthly Operating Report Receipts Summary




              Apr‐18    May‐18       Jun‐18     Jul‐18    Aug‐18       Sep‐18      Oct‐18    Nov‐18        Dec‐18      Average
Receipts    145,923.52 127,072.13   10,980.03 163,834.21 129,101.04   80,278.34   77,628.34 122,525.72    155,544.03   112,543.04




                                                 Exhibit A, pg. 8
Case 6:18-bk-12715-SC   Doc 128 Filed 02/19/19 Entered 02/19/19 16:48:50   Desc
                        Main Document     Page 11 of 41




                           Exhibit B



                               Exhibit B, pg. 9
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main Document
                         Main Document     Page 12 of 41
                                            Page 1 of 30




                               Exhibit B, pg. 10
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main Document
                         Main Document     Page 13 of 41
                                            Page 2 of 30




                               Exhibit B, pg. 11
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main Document
                         Main Document     Page 14 of 41
                                            Page 3 of 30




                               Exhibit B, pg. 12
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main Document
                         Main Document     Page 15 of 41
                                            Page 4 of 30




                               Exhibit B, pg. 13
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main Document
                         Main Document     Page 16 of 41
                                            Page 5 of 30




                               Exhibit B, pg. 14
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main Document
                         Main Document     Page 17 of 41
                                            Page 6 of 30




                               Exhibit B, pg. 15
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main Document
                         Main Document     Page 18 of 41
                                            Page 7 of 30




                               Exhibit B, pg. 16
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main Document
                         Main Document     Page 19 of 41
                                            Page 8 of 30




                               Exhibit B, pg. 17
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main Document
                         Main Document     Page 20 of 41
                                            Page 9 of 30




                               Exhibit B, pg. 18
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 21 of 41
                                           Page 10 of 30




                               Exhibit B, pg. 19
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 22 of 41
                                           Page 11 of 30




                               Exhibit B, pg. 20
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 23 of 41
                                           Page 12 of 30




                               Exhibit B, pg. 21
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 24 of 41
                                           Page 13 of 30




                               Exhibit B, pg. 22
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 25 of 41
                                           Page 14 of 30




                               Exhibit B, pg. 23
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 26 of 41
                                           Page 15 of 30




                               Exhibit B, pg. 24
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 27 of 41
                                           Page 16 of 30




                               Exhibit B, pg. 25
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 28 of 41
                                           Page 17 of 30




                               Exhibit B, pg. 26
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 29 of 41
                                           Page 18 of 30




                               Exhibit B, pg. 27
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 30 of 41
                                           Page 19 of 30




                               Exhibit B, pg. 28
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 31 of 41
                                           Page 20 of 30




                               Exhibit B, pg. 29
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 32 of 41
                                           Page 21 of 30




                               Exhibit B, pg. 30
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 33 of 41
                                           Page 22 of 30




                               Exhibit B, pg. 31
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 34 of 41
                                           Page 23 of 30




                               Exhibit B, pg. 32
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 35 of 41
                                           Page 24 of 30




                               Exhibit B, pg. 33
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 36 of 41
                                           Page 25 of 30




                               Exhibit B, pg. 34
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 37 of 41
                                           Page 26 of 30




                               Exhibit B, pg. 35
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 38 of 41
                                           Page 27 of 30




                               Exhibit B, pg. 36
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 39 of 41
                                           Page 28 of 30




                               Exhibit B, pg. 37
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 40 of 41
                                           Page 29 of 30




                               Exhibit B, pg. 38
Case
Case 6:18-bk-12715-SC
     6:18-bk-12715-SC   Doc
                        Doc 128
                            115 Filed
                                 Filed 02/19/19
                                       01/18/19 Entered
                                                 Entered 02/19/19
                                                         01/18/19 16:48:50
                                                                  16:31:24   Desc
                                                                             Desc
                        Main  Document
                         Main Document     Page 41 of 41
                                           Page 30 of 30




                               Exhibit B, pg. 39
